Madsen, J.
(dissenting) — Petitioner Amel Dalluge did not object to the superior court’s exercise of authority over him in adult criminal proceedings following the State’s amendment of the charges against him. Thus, although the amended information no longer alleged an offense encompassed by the automatic decline provisions of RCW 13-.04.030(l)(e)(v), Dalluge was properly tried in adult court because he waived his right to be treated as a juvenile. The majority’s determination to the contrary is therefore incorrect as to both the substantive merits and the procedural bar of RCW 10.73.090. Moreover, the majority’s conclusion that a Dillenburg hearing is necessary to comply with procedural due process requirements is not warranted by its analysis or the authority on which it cites. Dillenburg v. Maxwell, 70 Wn.2d 331, 413 P.2d 940, 422 P.2d 783 (1966). Accordingly, I dissent.
ANALYSIS
The juvenile court is not a separate constitutional court, but rather a division of superior court. State v. Werner, 129 Wn.2d 485, 492, 918 P.2d 916 (1996). The legislature has vested the juvenile court with “exclusive original jurisdiction” over juvenile offenders, subject to certain exceptions. RCW 13.04.030(1). The court has observed that the legislature “chose to ‘distribute and assign a phase of the business of the superior court’ and ‘prescribe the mode of procedure by which the superior court shall initiate, process and apply the remedies made available’ for juveniles.” Werner, 129 Wn.2d at 492-93 (quoting Dillenburg, 70 Wn.2d at 352-53). These comments, pertaining to predecessor statutes, are still applicable. Id. The court has also noted that when referring to juvenile court jurisdiction, “jurisdiction” is used *791in a “limited sense.” Sheppard v. Rhay, 73 Wn.2d 734, 736, 440 P.2d 422 (1968). It is not, for example, like “subject matter jurisdiction,” which cannot be waived. Juvenile court jurisdiction can be waived. E.g., Sheppard, 73 Wn.2d 734; Nelson v. Seattle Mun. Court, 29 Wn. App. 7, 627 P.2d 157 (1981).
Here, the issue is whether the adult court loses the authority to try a juvenile when he or she has been automatically subjected to adult criminal court jurisdiction because a serious violent offense has been charged, and the State thereafter amends the information to charge an offense within the juvenile court’s jurisdiction. Nothing in the Basic Juvenile Court Act, chapter 13.04 RCW, prescribes that the adult criminal court loses jurisdiction in these circumstances.
The majority assumes, however, that the court held in State v. Mora, 138 Wn.2d 43, 977 P.2d 564 (1999) that the adult criminal court inevitably loses its authority to render a judgment once the information is amended to charge only offenses not subject to the automatic decline provisions. Mora, however, simply does not stand for this proposition. Instead, Mora clearly contemplates the necessity of a timely objection.
In Mora, a 17-year-old was originally charged in adult court based on the date of birth he had given. At arraignment, defense counsel objected to adult court jurisdiction on the basis that Mora was actually 17 years old. Mora, 138 Wn.2d at 46. On the day a hearing was scheduled to hear evidence on Mora’s age, the prosecutor moved to amend the information to add a charge that subjected Mora to the automatic decline provisions of RCW 13.04.030(l)(e)(v). The court allowed the amendment. Later, the prosecutor filed a second amended information that reduced the charged offenses; as amended, the information did not charge any offense within the automatic decline provisions of RCW 13.04.030(l)(e)(v). Mora, 138 Wn.2d at 47. Mora was tried as an adult. After he was found guilty, his counsel moved for an arrest of judgment, challenging the adult trial *792court’s authority to render judgment. Id. The trial court denied the motion. Id.
This court reversed. The court found that the legislature intended that only certain crimes will trigger automatic decline, and that RCW 13.04.030(l)(e)(v) nowhere suggests legislative intent that the offender’s juvenile status is forever lost based on a prosecutor’s charging decision. Mora, 138 Wn.2d at 51-52. However, to obtain the adult court’s reexamination of whether it has authority under RCW 13.04.030(1) and transfer of the case to the juvenile court, a timely challenge is required. Mora, 138 Wn.2d at 53. The court in Mora noted that “Washington case law . . . holds that upon a timely challenge, jurisdiction may be terminated, even in the middle of the proceedings, if the trial court lacks jurisdiction over the juvenile.” Mora, 138 Wn.2d at 53. The court made it clear that the defendant’s right to be tried as a juvenile is subject to waiver if the right is not invoked upon a timely challenge. Mora, 138 Wn.2d at 53, 54 n.8; see also Sheppard, 73 Wn.2d 734 (offender waived the right to be heard in juvenile court where he deliberately misrepresented his actual age, and his counsel did not raise the issue or reveal his age at trial); Nelson, 29 Wn. App. 7 (claim of the right to be treated as a juvenile waived where the offender deliberately misrepresented her age throughout the trial and challenged adult court jurisdiction only when faced with revocation of her probation).
Here, there was no timely objection to adult court jurisdiction, and Dalluge did not assert a right to be treated as a juvenile. Accordingly, Dalluge waived any challenge to the authority of the adult criminal court.
The majority maintains, however, that waiver can be found only in cases where the defendant has deliberately misrepresented his or her age. Majority at 781-82. However, in the only case where this court held that intentional misrepresentation of age constitutes waiver, the court never indicated that waiver cannot be found in other circumstances. Sheppard, 73 Wn.2d 734. The fact that waiver is found in age misrepresentation cases instead *793demonstrates that the statutory right to be treated as a juvenile can be waived, and nothing in the statute itself limits the circumstances where waiver can occur. In addition, the court in Sheppard found waiver resulted from the defendant’s own willful acts and from counsel’s failure to raise the issue. Sheppard, 73 Wn.2d at 739. This suggests that failure to object to trial in adult court is a basis for finding waiver. Finally, as explained, Mora instructs that waiver can be found where there is no timely challenge.
The majority also concludes that waiver cannot be found unless the juvenile court itself also waives juvenile court jurisdiction. Majority at 780 n.3, 782-83. The majority is confusing use of the term in RCW 13.40.110(1), under which a decline hearing must be held unless all parties, their counsel, and the juvenile court waives the decline hearing, and the issue here, a juvenile’s waiver through the failure to timely object to the adult court’s continued jurisdiction following automatic decline. Here, juvenile court jurisdiction had already been declined as mandated by law, and there is no question of the juvenile court itself waiving a decline hearing. Nothing in the statute or the case law requires that the juvenile court must agree under RCW 13.40.110(1) to waiver in order for the juvenile to waive the right to a decline hearing through failure to timely object once the adult court has obtained jurisdiction under the automatic decline provisions, and the information is thereafter amended to charge a crime not coming within those decline provisions.
I would hold that Dalluge waived his right to be treated as a juvenile.
Next, in response to the State’s argument that this personal restraint petition is procedurally barred by RCW 10.73.090, the majority concludes that Dalluge’s judgment and sentence is invalid on its face, and therefore the time bar does not apply. As explained, however, the adult court did not lack jurisdiction. The question therefore remains whether the personal restraint petition is procedurally time barred, a question that is beyond this dissent. I note, *794however, that the majority never explains why the absence of juvenile court jurisdiction, i.e., “jurisdiction” only in a “limited sense” and “jurisdiction” that can be waived, is the kind of jurisdictional defect that renders a judgment and sentence invalid on its face for purposes of RCW 10.73.090.
Finally, assuming the adult court lacked authority to try this case, the majority’s choice of remedy is not justified by Dillenburg, 70 Wn.2d 331. In Dillenburg the petitioner was transferred to adult court following a decline decision made by a probation officer without a formal hearing. Dillenburg, 70 Wn.2d at 334-35. The petitioner pleaded guilty. Following his conviction, he filed a petition for a writ of habeas corpus claiming, among other things, that the order surrendering jurisdiction of the juvenile court was void because it was not signed by a judge of the superior court. Dillenburg, 70 Wn.2d at 333. This court relied on Kent v. United States, 383 U.S. 541, 86 S. Ct. 1045, 16 L. Ed. 2d 84 (1966), in which the United States Supreme Court held that procedural due process requires, before an offender may be transferred to adult court, that a judicial hearing be held to determine whether the juvenile court’s jurisdiction should be declined. Dillenburg, 70 Wn.2d at 344-45 (quoting Kent, 383 U.S. at 552-54). The court in Dillenburg determined that the juvenile probation officer lacked authority to perform the function of a judge and held the transfer void because there was no valid declination hearing. Dillenburg, 70 Wn.2d at 342-45. On reconsideration, the court held that the due process requirement is satisfied by a de novo hearing to determine the propriety of the transfer to adult court. Dillenburg, 70 Wn.2d at 345. Thus, the requirement of a Dillenburg hearing is based on procedural due process requirements.
Here, however, there is no procedural due process defect such as occurred in Dillenburg. There was a valid declination before Dalluge was transferred to adult criminal court, albeit pursuant to the automatic declination provisions of RCW 13.04.030(l)(e)(v). The statutory automatic declination procedure does not violate a juvenile’s procedural due *795process rights. In re Boot, 130 Wn.2d 553, 570-71, 925 P.2d 964 (1996). For procedural due process purposes, there is no difference between a transfer following a declination hearing and a transfer as a result of the automatic declination statute. The majority presents no authority establishing any difference and no authority for the proposition that an automatic decline that was valid when it occurred is retroactively invalid as a result of a subsequent amendment to the charging instrument. Accordingly, the majority’s result is not justified by its analysis.
CONCLUSION
Dalluge is not entitled to relief because he waived his right to be treated as a juvenile by failing to make a timely objection to his trial in adult criminal court. His personal restraint petition should be dismissed.
I respectfully dissent.
Johnson and Ireland, JJ., concur with Madsen, J.